DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment received on 05/04/2021. Claim 21 has been newly added. Therefore, claims 1-21 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-20 are drawn to a method, which is within the four statutory categories (i.e. process).   Claim 21 is drawn to a system which is within the four statutory categories (i.e. machine).
Step 2A, Prong 1:
Claim 1 recites “analyzing the first and second usage data to correlate the first and the second usage data with surgical outcome data”, “determining, based on the correlation, the optimal operational parameter”. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a cloud computing system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a cloud computing 
Claim 8 recites “analyzing the first and the second usage data to correlate the first and the second usage data with surgical outcome data”, “determining based on the correlation, that the first usage data is correlated with a first number of positive surgical outcomes and the second usage data is correlated with a second number of positive surgical outcomes” and “determining, by the second subset of surgical hubs, an improved medical resource usage configuration based on the first usage data”. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a cloud computing system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a cloud computing system” language, analyzing and determining in the context of the claim encompasses the user manually calculating the usage data in the surgical hubs and determine an improved medical resource usage configuration.
Claim 16 furthermore recites “determining, based on the comparison, that the first usage data is indicative of a security irregularity and the second usage data is indicative of an acceptable security status”, “determining a change in the security parameter based on the indicated security irregularity”, and “changing the security parameter”. These limitations also correspond to a mental process. Other than reciting “by a cloud computing system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a cloud computing system” language, analyzing and determining in the context of the claim encompasses the user manually calculating security irregularity and also change the security parameter in mind or using pen and paper.
Newly added claim 21 recites “correlate the first usage data and the second usage data to the surgical outcome data; determine that the first usage data comprises an optimal operational parameter based, at least in part, on the correlation” and these steps correspond to a mental process, such as a user 
Dependent claims also recite limitations that correspond to a mental process. Such as, “determining medical product waste data based on the first and the second usage data; and adjusting the recommended medical resource usage configuration based on the medical product waste data”-claim 4, “identifying, by the cloud computing system, a missing medical product required for a surgical procedure to be performed by a surgical instrument of the surgical system”-claim 5, “identifying an error impacting the second usage data”-claim 13, “comparing the first and the second usage data to a predetermined threshold”-claim 14, “comparing the first usage data to a predetermined threshold to determine the security irregularity; and generating, by the cloud computing system, a security flag and transmitting the security flag to the second subset of surgical hubs”-claim 17, and “verifying an accuracy of a control program update previously transmitted to the second subset of surgical hubs”-claim 20. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recites an abstract idea.
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “the cloud computing system”, “receiving the usage data”, “transmitting the optimal operational parameter for implementation via the first and second subset of surgical hubs”, “transmitting data/control program update”, “generating a security flag”, using cloud computer system to perform receiving, analyzing, determining and transmitting steps. The cloud computing system in all these steps is recited a high-level of generality (i.e., as a generic computing system performing a generic computer function of analyzing and determining data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional 
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a cloud computing system to perform both the analyzing and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claims also recite other additional limitations beyond abstract idea, these limitations – including functions such as receiving/transmitting data are insignificant extra-solution activities (see MPEP 2106.05 (g)). The claims are not patent eligible.
Therefore, Claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
 
Response to Arguments
Applicant's arguments filed 05/04/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
In response to Applicant’s argument about the claim steps cannot be performed in human mind, Examiner respectfully submits that the steps of “analyzing the first and second usage data to correlate the first and the second usage data with surgical outcome data”, “determining, based on the correlation, the optimal operational parameter” can be by a user in mind or user using pen and paper. Applicant argues that the current claims recite a method that is implemented in a cloud computing system. In response, Examiner submits that the “cloud computer system” is not part of the abstract idea, but it is one of the additional elements that is a generic computing system and does not integrate the abstract idea into a practical application.
In response to Applicant’s argument about the current claims are directed to an improvement in technology, constitute a particular machine and therefore recite additional elements that integrate the abstract idea into a practical application, Examiner submits that the current specification describes the system as “Referring to FIG. 1, a computer-implemented interactive surgical system 100 includes one or more surgical systems 102 and a cloud-based system (e.g., the cloud 104 that may include a remote server 113 coupled to a storage device 105). Each surgical system 102 includes at least one surgical hub 106 in communication with the cloud 104 that may include a remote server 113. In one example, as illustrated in FIG. 1, the surgical system 102 includes a visualization system 108, a robotic system 110, and a handheld intelligent surgical instrument 112, which are configured to communicate with one another and/or the hub 106.” In par. 280. Therefore, the system includes generic computer components and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claims also recite other additional limitations beyond abstract idea, these limitations – including functions such as receiving/transmitting/displaying data are insignificant extra-solution activities (see MPEP 2106.05 (g)).
In response to applicant’s argument about claims are directed to an inventive concept, Examiner submits that under current Office guidelines, patentability with respect to 35 U.S.C. 101 is not evaluated through the lens of 35 U.S.C. 103(a). Although novelty and non-obviousness may provide a useful clue in identifying limitations that are not conventional or routine in the field (79 Fed. Reg. 74624), claims that overcome rejections under 35 U.S.C. 102 or 103 are not necessarily statutory in nature. As a result, Applicant's argument is not persuasive.
	Therefore, Applicant’s arguments are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626